Citation Nr: 1038229	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial disability rating for 
furunculosis and folliculitis of the pelvic area and upper 
posterior thighs, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  Thereafter, the Veteran's 
file was transferred to the RO in Columbia, South Carolina.

For the reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for entitlement to an increased initial rating in excess of 30 
percent for furunculosis and folliculitis of the pelvic area and 
upper posterior thighs.

The Board notes that, since the RO issued the last supplemental 
statement of the case in November 2007, additional relevant 
evidence has been associated with the claims file, to include VA 
treatment records from Dorn VA Medical Center in Columbia, South 
Carolina.  However, no waiver of initial RO review has been 
submitted; therefore, on remand, the RO/AMC must consider this 
new evidence in the first instance with respect to the claim on 
appeal.  See 38 C.F.R. § 20.1304 (2009).

The Board notes that the Veteran's representative reported that a 
biopsy was taken in August 2007 during the course of VA treatment 
of the Veteran's skin condition and the results are not 
associated with the claims file.  However, the August 2007 
outpatient note was quoting a June 27, 2007 treatment note 
indicating that a biopsy was being performed.  The results of the 
biopsy taken on June 27, 2007 are of record.  Thus, no further 
action to obtain such report is necessary.  

The Board notes that the Veteran's most recent VA dermatology 
examination took place in April 2007, more than three years ago, 
and current records reflect recent treatment of the disorder.  As 
the current severity and extent of the Veteran's service-
connected furunculosis and folliculitis conditions are unclear, 
the Board finds that a new VA examination is necessary in order 
to fully and fairly evaluate his claim for an increased initial 
rating in excess of 30 percent.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  The Board notes that records dating 
to November 2007 and in August 2009 are of record. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
from all health care providers who have 
treated him for furunculosis and folliculitis 
of the pelvic area and upper posterior thighs 
since February 2005.  After securing any 
necessary release, the RO/AMC should obtain 
any records which are not duplicates of those 
contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified. 

In addition, the RO/AMC should obtain 
relevant VA treatment records dating from 
November 2007 to August 20, 2009 and since 
September 1, 2009 from the VA Outpatient 
Clinic in Columbia, South Carolina.

2.  Schedule the Veteran for a VA dermatology 
examination to determine the current nature 
and extent of any furunculosis and 
folliculitis disability, and to obtain an 
opinion as to what percentage of the 
Veteran's body is affected by that service 
connected disability.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the examination.  
Any tests or studies deemed necessary should 
be conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to what percentage of the 
Veteran's entire body is affected by his 
furunculosis and folliculitis disabilities, 
the percentage of exposed areas affected by 
such disabilities, and the type and duration 
of treatment.  A rationale for all opinions 
expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


